Case 3:17-cv-01104-VLB Document 82-105 Filed 05/15/19 Page 1 of 3




                Exhibit 105
              Case 3:17-cv-01104-VLB Document 82-105 Filed 05/15/19 Page 2 of 3



From:         Hungerford, Amy [/O=YALE UNIVERSITY/OU=EXCHANGE ADMINISTRATIVE GROUP
              (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=AMY.HUNGERFORD]
Sent:         Monday, November 09, 2015 7:55:48 AM
To:           Gendler, Tamar
CC:           Dovidio, John; rolena.adorno@yale.edu
Subject:      Re: Byrne Review

As I recall, GC affirms that a candidate cannot insist that voting faculty recuse, and they did not find reason
why these faculty members must. But we left it open also for the outcome of the climate review, in case that
turned up a reason, which I do not believe it has.
A.

Sent from my iPhone

On Nov 8, 2015, at 9:19 PM, Gendler, Tamar <tamar.gendler@vale.edu> wrote:

        Can you remind me where we are on this, Amy?


        From: Susan Byrne [mailto:susan.byrne@yale.edu]
        Sent: Friday, November 06, 2015 7:50 PM
        To: Gendler, Tamar <tamar.gendler@yale.edu>
        Cc: Noel Valis <noel.valis@yale.edu>; Hungerford, Amy <amy.hungerford@yale.edu>; Dovidio, John
        <john.dovidio@yale.edu>; rolena.adorno@yale.edu
        Subject: Re: Byrne Review

        Dear Dean Gendler,
        I write to ask for a determination on the status of my recusal request, filed on April 1, 2015 pursuant to the
        Yale Faculty Handbook1s standard procedures for recusals as specified at section IV.H.1.

        The pertinent 3 current dates 2 calendar for tenure cases (attached) indicates relevant and pressing dates for
        procedures and votes. I was asked to honor that same calendar for my submission of materials, but my
        recusal request has not been answered in a similarly timely fashion.

        Please advise regarding the determination by your office on the recusals of Professors Adorno and
        Gonzalez Echevarria from all participation, votes and discussion on my tenure case, as requested in my
        April 1 letter.

        Thank you for your time.
        Yours,
        Sue


        From: "Gendler, Tamar" <tamar.gendler@yale.edu>
        Date: Friday, July 24, 2015 at 9:02 AM
        To: "Valis, Noel" <noel.valis@yale.edu>, Susan Byrne <susan.byrne@yale.edu>
        Cc: "Hungerford, Amy" <amy.hungerford@yale.edu>, "Dovidio, John" <iohn.dovidio@yale.edu>,
        "rolena.adorno@yale.edu" <rolena.adorno@yale.edu>
        Subject: Byrne Review

        Dear Noel and Sue (cc Amy, Jack, Rolena),

        I am writing to confirm that, at least for the duration of the departmental review process, the chair of the




                                                                                                                         BYRNE006178
        Case 3:17-cv-01104-VLB Document 82-105 Filed 05/15/19 Page 3 of 3


promotion review committee for Susan Byrne 7s 2015-16 promotion review will be Noel Valis.

I have asked Sue to direct any questions she might have about the promotion process to Noel, with a cc to
Divisional Director Amy Hungerford, and told her that she should plan to submit her materials to Noel no
later than August 18. I have also informed Sue that over the next few days, Amy will be working with Noel
to form a review committee, and to secure referees. I have reassured her that we are well within the
normal schedule on securing referees (this typically takes place in June, July and August), so she does not
need to worry about any delay in the evaluation process.

Many thanks to all of you for your help with this important process.

Best,

Tamar




Tamar Szabo Gendler
Dean, racullly of Arts and Sci1ences
Viincenl .I. Sculllly Professor of Ph illosophy
Professor of l)sychology and Cop,niitiive Sciie11ce
P.O. Box 208365
Ya lie Uniiversiity, New Haven, CT 06520 836.5


http://fas.yale.edu/people/tamar-szab-gendler




                                                                                                              BYRNE006179
